Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.

Claims Status:
Claims 4 and 12-18 have been cancelled.
Claims 1-3 and 5-11 are pending.
Claims 2, 3, 5-10 are withdrawn.
Claims 1 and 11 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 6/21/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 16-18 were rejected under 35 U.S.C. 103(a) as being unpatentable over CN103300063A (GOOGLE Translation) and Panicheva et al. (US 9414584). Applicant has cancelled these claims to render the rejection moot.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over CN106957070A (IDS filed 3/11/22).

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:


    PNG
    media_image1.png
    557
    1495
    media_image1.png
    Greyscale

Please note that the term “excipients” includes anything other than the components already named especially when the specification does not define the term.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claims 1 and 11, CN106957070A teaches a composition to purify water that has:
5-35% oxidant where the oxidant is symclosene, which is trichloroisocyanuric acid (claim 2); 
5-50% inorganic coagulant where the inorganic coagulant is sodium dihydrogen phosphate (claim 3); 
1-15% calcium salt where the calcium salt is calcium chloride (claim 5); and 
2~40% sorbing material excipient and 1~20% gas-producing disintegrant excipient (Abstract; claim 1), which can be combined and re-stated as 3~60% excipients.
 	Accordingly, the reference teaches and suggests a composition consisting of the claimed components. It is the Examiner’s position that disclosure of trichloroisocyanuric acid renders obvious dichloroisocyranuric acid to the ordinary artisan and the preamble “hypochlorous acid disinfectant” is merely an intended use of the composition which is non-limiting to the components claimed.
Regarding overlapping ranges of components in the composition, MPEP 2144.05(I) states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
CN106957070A also teach adding an organic or inorganic acid source such as citric acid and sodium acid carbonate (NaHCO3) and an alkali source such as sodium carbonate (claim 6). Since CN106957070A teach simple mixing and stirring of the same components that are instantly claimed to make the composition (content of the invention), then the resulting mixture is also a hypochlorous acid disinfectant powder as instant claimed. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and CN106957070A is that CN106957070A do not expressly teach 3-12 wt% excipients. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a disinfectant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from disinfectant chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add 3-12 wt% excipients and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is merely routine optimization of the amount of each component taught by CN106957070A to have a remainder be 3-12 wt% excipients with a reasonable expectation of success. For example, there could be 2% sorbing material and 1% gas producing disintegrant (claim 1) for a total of 3% excipients. See MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant first discusses the technology of hypochlorous acid and standards for safety of food contact substance. On page 11 of remarks, Applicant discusses CN106957070A and asserts: “It can be seen from above descriptions that the sorbing material (2-40%) and the gas-producing disintegrant (1-20%) in CN106957070A are not adopted in the revised claim 1 of the patent application which differs from claims of CN106957070A. Moreover, some extra additives not presented in the patent application are adopted in claims 1-10 of CN106957070A.” Respectfully, the Examiner does not agree. Instant claim 1 requires 3-12 wt% of any material that falls under the category of excipients. Sorbing materials and gas-producing disintegrants are excipients and the combination both excipient materials allows for overlap of the claimed 3-12% excipients. Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims… In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05(III)). However, Applicant has not produced any evidence of criticality for the range of the identity of the excipients. 
Applicant argues that CN106957070A has nothing to do with safety of a human body or USFDA guideline specifications or internationally recognized guidelines. However, the intended us of the composition is non-limiting to the examination of a composition of matter claim. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Furthermore, CN106957070A is all about purifying water (abstract) and thus Respectfully, these arguments are not persuasive.
Applicant asserts that sorbing materials added restrain disinfection of hypochlorous acid. However, the instant claims do not exclude sorbing materials and in fact allows for 3-12% of such materials as excipients. Respectfully, arguments directed to the intended use of the composition are not persuasive.
Applicant’s fast and efficient disinfection discussion has been considered by the Examiner but is not persuasive because: 1) the data is not in Declaration form; and 2) is not a comparison with the closest prior art as per MPEP 716.02(e):   Comparison With Closest Prior Art [R-2]
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). “The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001.” (MPEP 716.02(g) Declaration or Affidavit Form [R-08.2012]).
The Examiner acknowledges that hypochlorous acid disinfecting products are commercialized.
Applicant asserts that the “technical solution for a disinfectant based on "chlorine powders (dichloroisocyanuric acid sodium salt or trichloroisocyanuric acid)", "sodium dihydrogen phosphate or acidic substances or raw materials", "calcium chloride" and "excipients" wasn't proposed in the prior art before the filing date of the patent application.” The Examiner cannot agree because the Examiner has shown that CN106957070A does teach and suggest the claimed composition.
Applicant asserts that: “it is respectfully submitted that the prior art utilized by the Examiner fails to teach or suggest each and every element of independent claims 11 and 13…” However, claim 11 is not independent and claim 13 is cancelled. The Examiner has shown how independent claim 1 is obvious above. Applicant’s arguments are not persuasive. 
Respectfully, the Examiner has carefully considered all of Applicant’s arguments but is not persuaded. The claims remain rejected.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613